DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed 04/22/2021 has been entered. Claims 1-3, 5-11, 13-23, and 25-30 remain pending in the application.

Drawings
Replacement drawings were received on 04/22/2021.  These drawings are accepted and entered into record.

Allowable Subject Matter
Claims 1-3, 5-11, 13-23, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 18, 21, and 28, in view of Applicants Amendments and Remarks filed 04/22/2021, the recited claim limitations, particularly “assigning a synchronization region to a first frequency portion associated with a transmission beam of each synchronization block; assigning at least one of a data region or a control region to a second frequency portion associated with the transmission beam of each synchronization block; assigning at least one of the data region or the control region to each synchronization block of the plurality of synchronization blocks based at least in part on configuring the plurality of synchronization blocks, wherein the data region or the control region spans across a duration of the synchronization region,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 18, 21, and 28 are allowable. Claims 2-3, 5-11, 13-17, 19-20, 22-23, 25-7, and 29-30 are allowable for the same reasons by virtue of their dependency on Claims 1, 18, 21, and 28, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641